Affirmed and
Memorandum Opinion filed January 14, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00598-CR
____________
 
MICKERSON CHERY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 1154723
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered a guilty plea, without an agreed
recommendation on punishment, to aggravated robbery with a deadly weapon. After
a pre-sentence investigation, on July 2, 2009, the trial court sentenced
appellant to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes this appeal is wholly frivolous and without merit. The brief meets
the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), by presenting a professional evaluation of the record and demonstrating
why there are no arguable grounds to be advanced. See High v. State, 573
S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
            A copy of counsel’s brief was delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a
pro se response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991). As of this date, more than sixty days has elapsed and no pro se
response has been filed.
            We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit. Further, we find no
reversible error in the record.  A discussion of the brief would add nothing to
the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review. See Bledsoe v. State, 178
S.W.3d 824, 827-28 (Tex. Crim. App. 2005).
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App.
P. 47.2(b).